     Case 1:19-cv-05701-LGS-SDA Document 55 Filed 05/27/20 Page 1 of 1




                      5/27/2020
                                                         KAKAR, P.C.
                                                                           Sumeer Kakar, Esq.
                                                                      Kalpana Nagampalli, Esq.
                                                                           525 Seventh Avenue
                                                                                    Suite 1811
                                                                           New York, NY 10018
                                                                          Phone: 212-704-2014
                                                                              sk@kakarlaw.net
                                                                         kalpana@kakarlaw.net

                                         May 26, 2020
VIA ECF
Hon. Magistrate Stewart D. Aaron    Application GRANTED. SO ORDERED.
Daniel Patrick Moynihan             Dated: May 27, 2020
United States Courthouse
500 Pearl St., 11 C
New York, NY 10007-1312
Email: Aaron_NYSDChambers@nysd.uscourts.gov

              Re: Gogo Apparel, Inc. v. Daruk Imports, Inc et al, 19-cv-5701(LGS)(SDA)

Dear Magistrate Judge Aaron:

We represent Plaintiff Gogo Apparel, Inc. (“Gogo”) and submit this urgent request for extension
of time to file Plaintiff’s supplemental briefing in support of its motion for a default judgment.

       On May 19, 2020, the Court ordered Plaintiff’s to file a supplemental briefing on the
individual default by Vinod Kumar Chawla. Due to unexpected scheduling conflicts related to
pre-existing matters, Plaintiff’s seek a brief one-week extension until June 3 to file its
supplemental briefing in support of its request for default judgment against Vinod Kumar Chawla.
This is Plaintiff’s first request for an extension.

      We respectfully request the Court grant Gogo’s first request for a one-week extension of
time to file its supplemental brief as directed in the Court’s May 19, 2020 Order. Thank you in
advance for consideration of our request.

                                                           Respectfully submitted,
                                                           /s/Kalpana Nagampalli
                                                           Kalpana Nagampalli
